re et de l'environnement :
n°2005-02 du 7 janvier 2005 tel que rectifié f
5-88 du 02 février 2005 portant nomination des mer
nement ;

e compte rendu de la Commission Forestière du 06 janvier 2005

tion est de douze mois, renouvelable dans les ce
Code Minier.

ons prévues parle ! Vi

ticle 9 : Le directeur général de la géologie est chargé de veiller à
l'application des présentes dispositions.
Arrête :
Fait à Brazzaville, le 20 Septembre 2005
Article premier : Est approuvée la convention d'aménagement e!
Pierre OBA transformation conclue entre la République du Congo et la Socié
—— d'Expiaitation Forestière YUAN DONG BZV SARL. pour la mise

11 Sangha du Secteur

1ABE OÙ EUNO”
bi.
AUTORISATION DE PROSPECTION PROVISOIRE

à également approuvé, le cahier de charges particulier dont le !
wi est annexé au présent arrêté.
Bélou ‘itoualo) peur Digmont |

Dehrayde di 1x a0eiété, AFRICAINE MEGOCE impor xson Article 2 : Le présent arrêté qui prend effet à compter de la date fic
PRE met signature, sera enregistré, publié au Journal officiel et community

goardonnées géographiques partout où besoin sera.
: 1 Los ut

LE Afog'o0t 'usfa ue
e ao ne s'of sd'n Henri DJOMBO
€

Fait à Brazzaville, le 19 Septembre 2005

“ LR dofus Convention d'Aménagement et de Transformation n° 4
, É pour la mise en valeur de l'Unité Forestière d'Aménagement
den Dr <Conge " Ivindo, située dans la Zone Il (Sangha) du Secteur Forestier Nord.

sba, ONE kr Entre les soussignés

La République du Congo. représenté par le Ministre de l'Economie
Forestière et de l'Environnement, ci-dessous désigné « le
Gouvernement ». D'une part,

AN

F3 tire
\ } a ee
À E | Et

Autorisation

Belou

| sentée par son Président Directeur Général, ci-dessous désignée « la Société
D'autre part,

|
\ La Société d'Exploitation Forestière YUAN DONG BZV SARL, repré
{

| Autrement désignés * les Parties”,

Les Parties ont convenu de conclure la présente convention, conformé-

3 ment à la politique de gestion durable des forêts ct aux stratégies de

| développement du secteur forestier national. définies par le
Gouvernement,

Enyeiisà
Titre premier: Dispositions Générales

i Chapitre I : De l'objet et de la durée de la convention

Article premier: La présente convention à pour objet l'aménagement
durable et la mise en valeur de l'Unité Forestière d'Aménagerme:
Ivindo, située dans la zone Il (Sanghai du Secieur Forestier Nord.

| le Département de la Sangha

md Article 2 : La durée de la présente convention est fixée à 15 ans
| compter de la date de signature de l'arrêté d'approbation de ladite
| convention

w

A la suite de l'adoption du plan d'aménagement prévue à l'article
dessous, la durée de la convention pourrait être modifiée, en fonc
des directives dudit plan, pour tenir compte des pres
l'article 67 de la loi n° 16-2000 du 20 novembre 2000 portant col
forestier susvisée.

Cette convention est renouvelable, a! ration, pr
MINISTERE DE L'ECONOMIE FORESTIERE l'Administration des Eaux et Foréts, tel que prévu à l'article 30° +
ET DE L'ENVIRONNEMENT SRE

Chapitre II : De la dénomination, du
tal social de la Sociêté

ge social de l'objet ei du cap

Arrête n° 5741 du 19 septembre 204

portant approbation

de la convention d'aménagement et de transiarmation entre la
ns : _ : rtice 3 : La Société est constituée en Sac !
République du Congo et la Société d'Exploitation Forestière YUAN | AI HA QTER sine

< à responsabtitlé Itniée dénomu

<ongolai
ONG BZV SARL
BONE Forestière YUAN DONG SARL en sigle S

ministre de l'économie forc

social
1 de l'environnemen

est fixé à Braszaville » Ré

onstitution
tr 16:
in

1e] du capital social divisé en

ie la maniére sui

10.000 actions

Nombre Valeur d'une part Valeur totale
_de parts Fofa Fofa. Fefe,
5.100 5.000 25.500.000
5.000 24.500.000

= 50.000.000

pute modification dans la répartition des actions devra être au préa-
€ par le Ministre chargé des Eaux et Forêts, conforme
:s législatifs et réglementaires en vigueur.

Titre Deuxième : Définition de l'unité forestière
d'aménagement Ivindo

Article 7: Sous réserve des droits des tiers et conformément à la
et à la réglementation forestières, notamment l'arrêté
=/CAB/DGEF/DF-SIAF du 15 septembre 2004, défini
Forestière d'Aménagement Ivindo, située dans la zone Il
{Sangba] du secteur Forestier Nord et précisant les modalités de sa ges
ion et de son exploitation, la Sociêté est autorisée à exploiter l'Unité

restière d'Arnénagement Ivindo, d'une superficie de 187.040 ha. dont
224 ha environ de forêts utiles dans le Département de la Sangha .

orestière d'Aménagement Ivindo est délimitée cornme suit :

le paint d'érigine O, confondu au point A, est le carrefour des rou-
Azombo-Kabos-Believue-Souanké et Yangadou-Bellevue-
Sauanké. et a pour coordonnées géographiques : 02°05'47,4" Nord et
014°58'12.7" Est.

tes

- du point A, on suit l'ancienne route Bellevue-Kabos-Azombo,

jusqu'à son Miersection avee la frontière Congo-Cameronm {point :

- du point B, on suit la frontière Congo-Cameroun en direction de
l'Ouest, jusqu'à la rivière Ayina (point C)

- du point C, on suit la riviére Ayina (Ivindo) en aval, jusqu'à son
intersection avec le parallèle 02°00'00,0" (point D) :

- du point D, on suit le parallèle 02°00/00,0” jusqu'à son intersection
avec la route Yangadou-Bellevue ; puis par cette route, jusqu'au
point d'origine O (02°05'47,3" Nord et 013°58"12,7" Est).

Titre Troisième : Engagements des parties
Chapitre I : Des engagements de la Société

\rtiele 8: La Société s'engage à respecter la législation et la réglemen
lation forestières en vigueur, notamment

en effectuant des comptages systématiques pour l'obtention des
<uupes annuelles, dont les résultats devront parvenir à la Direction
Départementale de l'Economie Forestière de la Sangha dans les
dékis prescrits par la réglementation:

5 transmettant les états de production à l'Administr
1 Forêts. dans les délais
cédant, ni en ne
stière d'Aménage:

tion des Eaux

évus par les textes ré.

ant l'exploitation de !

u vigueur en matière d'environnement

dticie 9
Lonite

La Société s'engage à atteindre le volume maximum annuel
Forestière d'Aménagement Ivindo, conformément au plan-
un présenté dans le cahier de charges particulier, sauf crise du
tele ou cas de force majeure.

title 10 La Société S'engage À mettre en valeur

vonformémer

des 1

aux normes techniqu

el aux preseriptior

ispositions du cahier de charges

appel à un bureau d'études

‘approbation du Directeur Général de l'Economie

Ce plan d'aménagement sera élaboré sur la base des direct
onales d'aménagement et les normes techniques édictées par ia

Direction Générale de l'Economie Forestière

+s conditions d'élaboration du plan d'aménagement s:
16 le protocaïe d'aceord à conelure entre la Di
l'Economie Forestiére e1 la Société

ront définies
ection Générale de

da

Un avenant à la présente convention sera sig s Parties, après
adoption du plan d'aménagement durable, pour prendre en compte
les prescriptions et préciser les modalités de mise en oeuvre dudit plant

Article 12 : La Société s'engage à financer l'élaboration du plan d'amé
nagement durable de l'Unité Forestière d'Aménagement Ivindo.

Article 18 : La Société s'engage à mettre en oeuvre le plan d'aménage
ment à élaborer, mentionné à l'article 11 ci-dessus, notamment à
iravers
- Ja réalisation d'un programme visant une gestion rationnelle de la
faune dans Unité Forestière d'Aménagement Ivindo, en coilabora
tion avec l'Administration des Eaux et Forêts. À cet effet, il sera mis
en place une « Unité de Surveillance et de Lutte Anti-Braconnage »
en sigle USLAB, suivant un protocole d'accord à signer avec la
Direction Générale de l'Economie Forestière :

la récdisation d'un programme de régénération des forêts dé
et de conduite des jeunes peuplements.

Les dépenses relatives à la mise en oeuvre du plan d'aménagement sont
ä la charge de la Société. Toutefois, celle-ci peut, avec l'appui du
Ministère chargé des Eaux et Forêts, rechercher des financements
extérieurs, pour réaliser certaines actions, notamment celles liées à la
gestion et à ia conservation de la diversité biologique

Article 14 : La Société s'engage à développer les unités industrielles et
à diversifier la production transformée de bois, selon le programme
d'investissement et le planning de production, présentés dans le cal
de charges particulier.

A cet effet, la Société déposera chaque année à la Direction
Départementale de l'Economie Forestière, un programme annuel
d'investissements au moment du dépôt des éléments pour l'obtention
de la coupe annuelle.

Article 15: La Société s'engage à assurer la bonne exécution du
programme d'investissements, conformément au cahier de charges
particulier, sauf cas de force majeure, prévu à l'article 26 ci-dessous.

Pour couvrir les investissements, la Société aura recours à tout ou
partie de son cash flow, aux capitaux de ses actionnaires et aux finan-
cements extérieurs à moyen et long terme

Article 16: La Sociêté s'engage à recruter les cadres nationaux, selon
les dispositions prévues au cahier de charges particulier de Ja
présente convention.

Article 17 : La Société s'engage à porter l'effectif du personnel de 70
agents en 2005 à 303 en 2009, selon les détails précisés dans le cahier
de charges particulier de la présente convention

Article 18
ravau

La Société s'engage à livrer du matérie
écifiques au profit de l'Administration

ons et des collectivités territoriales
dénariement de la Sangha tels qué prévus at
sarticulier de la présente conven

Chapitre HI : Des engagements du Gouvernement

Article 19 : Le Gouvernement s'engage à faciliter, dans la mesure du
possible,

les conditions de travail de la Société ct à contrôler, par |

L rvices compétents du Ministère chargé des Eaux et Forèts.
l'exécution des clauses contractuelles.
bre circulation des produits forestiers, sous rèserve de

les agents des Eaux et Forê

1554

Journal Officiel de la République du C

Article 20: Le Gouvernem:
mum annuel de l'Unité
l'adoption du plan d'aména:
marché de bois ou de jorce maj
sements industriels

! s'engage à maintenir le volume maxi
Forestière d'Aménagement Ivindo jusqu'à
ment durable, sauf en cas de crise sur 1
ire où de non exéculion des investis-

Article 21 : Le Gouvernement s'engage à ne jamais remettre en cause
unilatéraiement les dispositions de la présente convention à l'occasion
des accords de toute nature qu'il pourrait contracter avec d'autres
Etats ou des tiers:

Titre Cuatrième : Modification, Résiliation de la Convention

et Cas de Force Majeure

Chapitre 1 : De la modification et de la révision

Article 22 : Certaines dispositions de la présente convention peuvent
être révisées à tout moment lorsque les circonstances l'imposent, selon
que l'intérét des Parties l'exige, ou encore lorsque son exécution devient
impossible pour une raison de force majeure.

Article 23 : Toute demande de modification de la présente convention
devra être formulée par écrit, par la Partie qui prend l'initiative de la
modification, avec les propositions de modification adressées à son Co-
contractant, deux mois avant

Cette modification n'entrera en vigueur que si elle est adoptée par les
Parties.

Chapitre Il : De la résiliation de la convention

Article 24 : En cas de non observation des engagements pris par la
Société, la convention est résiliée de plein droit, sans préjudice des
poursuites judiciaires. aprés une mise en demeure restée sans effet,
dans les délais indiqués, qui. dans tous les cas, ne doivent pas
dépasser trois mois.

Cette résiliation intervient également en cas de manquements graves à
la législation et à la réglemeniation forestières, dûment constatés et
notifñiés à la Société Administration des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des
Eaux et Forêts.

Article 25 : Les dispositions de l'article 24 ci-dessus s'appliquent éga-
lement dans le cas où la mise en oeuvre de cette convention ne com-
mence pas dans un délai d'un an, à compter de la date de signature de
son arrêté d'approbation ou encore lorsque les activités du chantier
sont arrètés pendant un an, sauf cas de force majeure défini à l'article
96 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.

Ce cas de force majeure doit être constaté par l'Administration
Forestière.

Chapitre II : Du cas de force majeure

Article 26 : Au sens de la présente convention, est qualifié de « cas de
force majeure » tout événement indépendant, incertain, imprévisible et
extérieur à la Société, susceptible de nuire aux conditions dans les-
quelles elle doit réaliser normalement son programme de production et
d'investissements

Toutefois, la grève issue d'un litige entre la Société et son personnel ne
constitue pas un cas de force majeure.

Article 27 : Au cas où l'effet de la force majeure n'excède pas six mois,
le délai de l'exploitation sera prolongé par rapport à la période marquée
par la force majeu

Si au contraire, l'effet de la force majeure dure plus de s
des Parties peut soumettre la situation à

six mois, l'une
tre, en vue de sa résolution

Les Pa:
tel règlement
présen

ses s'e toute décision résultant

écision devra abouti

gent à se soumettre

mème si celte

d'un
à la résiliation de la

convention

tre Cinquièra at des différends *

nt à l'ar
cette conventi

\ e outirait pas. le itige sera

iège social de la 5

Société devra solliciter l'approbation
Forêts pour vendre ses actifs

En © es dispositions de l'article loi n° 16-2000 äu 20
novembre 2000 portant code fores: bies de plein droi
Artiele 80 : La présente convention fera l'objet d'une évaluation

annuelle par les services compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de ladite convention, une évaluation

finale sera effectuée par les services précités qui jugeront ou non de
Y'opportunité de sa recondhiniiont
Article 31 : Le taux retenu pour le calcul de la taxe forestière est fix!

par un texte réglemer

Article 32 : La présente Convention, sera approuvée par arrêté dr
Ministre chargé des Eaux et Furèts, el entrera en vigueur à compte:
la date de signature de cet arrêté

Lu et approuvé en deux exemplaires orignaux et en langue françai

Fait à Brazzaville, le 19 Septembre 2005

Pour la Société. Pour le Gouvernement.

LeF

ésident Directeur Général, Le Ministre de l'Economie Forestière

et de l'Environnement,

SHAN YAOZHONG Henri DJOMBO

Cahier de charges particulier
Relatif à la convention d'aménagement et de transformation
Industrielle conclue entre la République du Congo et la Société
d'Exploitation Forestière YUAN DONG SARL, pour la mise en
valeur de l'Unité Forestière d'Aménagement Ivindo située dans le
zone Ii (Sangha) du Secteur Forestier Nord.

Article premier : L'organ:
annexe,

ramme générai de ia Société, présenié eu
e résume de la maniére suivante

Un Président Directeur Général

Une Direction Générale qui comprend:

- un directeur général

un assistant du directeur général et un secrétariat de direction
une direction administrative et financière
une direction du site lvinde

- un bureau de Brazzaville

La Direction Administrative et Financière comprend :
un service comptable
- un service administratif et du personnel

La Direction du site Ivindo comprend, outre le secrétariat et l'attache
d'administration les services ck-aprês :

- un service aménagement

- un service chantier forêt

_ un service garage et magasin

- un service transformation

Le bureau de Brazzaville comprend
- un service trésorerie
- un service comptabilité fiscale

Article 2 : La Soci

foresterie

6 s'engage à recruter des diplômés sans emploi #

Article 8 : La Société s'engage. à qualification. compétente
périence égales, à recruter en priorité L radres €
jonalité congolaise

crutement du pers! a Dire

éraie de l'Economie For
à outre à ancer la for:

ages localement ou à l'étranger

ur

nc » ne case de

urets

e l'Economie Forestière
1 ente cor

ppuyer Les papule

tés aur our de la base-vie.

ions à développer jes acti

investissements prévisionnels se chifire à
léfinis en fonction des objectifs à atteindre, aussi
vroduetion de grines que de transformation indus-
période de 5 ans.

Le calendrier da réalisation de ces investissements est présenté en

Axtiele 6 : Le calendrier technique de production et de transformation
nes se présente comme suit

sley t socio-éonomique du dé
s qu le 6.000 litres de carburan

Départ e la Sangha, soit 2.000 Etres pour la Préfecture

2.000 litres pour le Conseil dé ai et 2.000 litres pour la

ire de la Souanké

e de la route Souanké-Melen

- Construction d'un forage à Souanké, pour un montant de FCFA

20.000.000

Année 2008

- Construction de l'école de Ntam, pour un montant de FCFA

- Réhabilitation du centre de santé intégré de Marri, pour un mon-
tant de FCFA 10.000.000

Haité : m : h | 1£T trimestre
eu 7005 | 200 F7 2006 |
{Désignation De + |
x 98.808 109.750 100.750 25-000/098
68.166 78.825 76.825 nice boop
| 2800!  25048| 11624 | eneses
es veine D sisoo) sel coul |
soieges -|__ 12450 18.139 18.500 | |
ISciages verte __" _ = 10133| 7.546 |
[Scenes séchés = _12.044| 4£ trime:
Mere den 4000) |

FE : S'agissant de la production des grumes, le volume commerctali-
sable est estimé à 70% du volume fûts.

> volume du VMA 2006 est conditionné à l'implantation de la scierie,
prévue être opérationnelle au début du mois d'avril 2006.

Après Yadontion du plan d'aménagement éurable de l'Unité Forestière
d'Aménagement, de nouvelles prévisions de production seront établies,
ainsi qu'un nouveau calendrier de production.

Axtiele 7 : La coupe annuelle sera de préférence d'un seul tenant.
loutefois, elle pourra être répartie en un ou plusieurs tenants dans les

zones d'exploitation difficile telles que les montagnes ou les marécages

Article 8: Les essences prises en compte pour le calcul de la taxe fores-
tière sont celles indiquées par les textes réglementaires en matière
forestière en vigueur.

Axticie 9: Les diamètres minima d'abattage sont ceux fixés dans les
1xtes réglementaires en matière forestière en vigueur.

Artiele

19: La création des infrastructures routières dans
d'aménagement ne devra nullement donner lieu à l'instal-

unité
vestié
tion anarchique des villages et campements, plus ou moins perma-
suts, dont les habitants sont souvent responsables de la dégradation
le écosystèmes forestiers tels que les défrichements anarchiques, le
i'ironnage. les feux de brousse.

ivtuis, lorsque la nécessité se fera sentir. l'installation de nouveaux
us et campements le long des routes et pistes forestières ne
! ir lieu qu'avec l'autorisation de l'Administration des Eaux €
' rés une étude d'impacts sur jeu, conjointement me

és locales

11: Les activités agropasiorales seront entreprises autour des
is des travailleurs, afin de contrôler les défrichements et d'as-
isaiton rationnelle des terres.

1 iles seront réalisées suivant un plan approuvé par la Direction
intale de Economie Forestière de la Sangha qui veillera au
cehu-ci.

le LB de la conver

et à réaliser les
rofit des collectivités et populations locales et de
ivre

Construction de l'école de Bellevue, pour un montant de FCFA
25.000.000

K.B : La construction des écoles et des postes de santé intégrés et des
écoles sera réalisée sur la base des plans établis par la Préfecture de la
Sangha

B.- Contribution à l'équipement de l'Administration Forestière

En permanence

- Livraison, chaque année, de 2.000 litres de gas oil aux Directions
Départementales de l'Economie Forestière de la Sangha et de la
Bouenza, soit 1.000 litres par direction.

Année 2007

4€ trimestre

raison d'un véhicule Pick up BJ 79 à la Direction Générale de
l'Economie Forestière.

Année 2008
3€ trimestre

- Construction de la Brigade de l'Economie Forestière de Mindoull,
pour un montant de FCFA vingt millions (FCFA 20.000.000).

Articie 13: Les

isposilions du présent cahier de charges particulie
doivent obligatoirement ètre exécutées par la Société, conformément à

15-ZU0U au ZU novembre ZOUU, porant dou
forestier.

Fait à Brazzaville, le

Pour la Société, Pour le Gouvernement,

Le Ministre de l'Economie Forestière
et de l'Environnement,

ident Directeur Général.

SHAN YAOZHONG Henri DIOMBO

1556 journal Officiel de la République du Congo È 35 200
É |
Annexe |. INVESTISSEMENTS PRi
Unités .CCOFCFA | a -
CAnnées ie FFannée +
[oésgeton GE ler Ju)
Fr Exoiiation
|Forssire | | j
PrOMEIO TRE ms ht .
ir à cn DIS Len
acteur à pneuss28 = [Em | | ide comptable ou . £ SEE
=) | En =

Es
| recteur à Explolaon OL Ï

utes équ

Agcessaires

Construction et Ï
LEnvreten route É

mm TI

Traceur IG Eau |
ci (20000 a CE

Hermes D frsoin LE | Lu s
EE EE ES LS Person

Pots chers CMCCUME Line

Compscieur CN EC PES {Chat de na

rnemeuREs CE EE CE LDécigrant en

Transport Ï |

Care eee jo [Æ 0 | | SA EX |

Matériel de T en

Communication

“Agent paye
& de

Mroupe élecregène

Groupe HSE
TA
Gropedaagse
DA
Ed l
Fetaidemae tn | |

| cébiés (ransersauet
rpsrortau)…—
Système dsl

À équipe dE
| Sous ca

nn ra
FFaboteuse

| Coidueeu

Haas

Cher Aer
Mai

omis Pare
Tronçonneur Pare

aie AM
Coms de déc

d'aménagement
Totré Gévéral

ÉTrongonneur Pare
Conducteur 96

Sas oilez
Menuiseie

Personnel de a celle
= d Dénageut
# | Tutal Général

la République du Congo \

ê É
Ë A
ESJ

sg dia

Es
2
$
ë
Ë

=

CRE

EE
Semen

a aumanéne)

AT AS

Arrête n°5742 du 19 septembre 2005 portant approbation
‘de la convention d'aménagement et de transformation, entre la
République du Congo et la Société Likouala-Timber

Le ministre de l'économie forestière
et de l'environnement,

Vu la constitution;
Vu la loi n° 16-2000 du 20 novembre 2000 portant code forestier
Yu le décret n° 2002-487 du 31 décembre 2002. fixant les conditions
de gestion et d'utilisation des forêts :
Vu le décret n° 2008-106 du 7 juillet 2003 relatif aux attributions du
ministre de l'économie forestière et de l'environnement
Vu le décret n° 2004-22 du 10 février 2004 portant organisation du
ministère de l'économie forestière et de l'environnement,
Yu le décret n° 2005-02 du 7 janvier 2005 tel que rectifié par le décret
n° 2005-83 du 02 février 2008 portant nomination des membres du
Gouvernement :
SVu le compte rendu de la commission forestière du 12 août 2000.

Arrête

Article premier :

st approuvée la convention d'aménagement et de

sformation conclue entre la République du Congo et la Société
pour la mise en vaieur de l'Unité Forestière
d'Aménagement Missa, située dans la zone ! Lik du Secteur

kst égalernent approuvé le cahier

er
est annexé au présent arrêté
Article 2

inature

ri

Convention d'Aménagement et de
Transformation n°5 pour la mise en valeur de F'Un
Forestière d'Aménagement Missa,
située dans la zone 11 (Ibenga-Motaba) du Secteur

Entre les soussignés

Le Gouvernement de la République du Congo, représenté par
Ministre de l'Economie Forestière et de l'Environnement, ci-dessot
désigné « le Gouvernement », d'une part,

La Société Likouaia Timber. rep
d-dessous désignée « la Société ». d'autre

ésentée pa
ar

F son

Autrement désignés * les Parties”.

conclure la présente convention, confc
aux stratégies de

Les parties ant convenu de
ment à la politique de gestion durable des forêts et
développement du secteur forestier national,
Gouvernement.

Titre premier: Dispositions Générales
Chapitre 1 : De l'objet et de la durée de la convention

Article premier : La présente convention a pour objet l'aménagemen®
durable et la mise en valeur de l'Unité Forestière d'Aménagement
Missa, située dans la zone II (fbenga-Motaba), dans le secteur forestier nordi

Article 2 : La durée de la présente convention est fixée à 15 ans à
compter de la date de signature de l'arrêté d'approbation de ladite
convention.

A la suite de l'adoption du plan d'aménagement prévu à l'article 12 ci-
dessous, la durée de la convention pourrait être modifiée, en fonctior
des directives dudit plan, pour tenir compte des prescriptions d

Yarticle 87 de la loi n° 16-2000 du 20 novembre 2000 portant codé
forestier susvisée.

Cette convention est renouvelable, après son évaluation,
Administration des Eaux et Forêts, tel que prévu à l'article 81
dessous

Chapitre I : De la dénominalion, du siège social, de l'objet et dt

capital social de la Société

Article 3 : La Socièté est constituée en société anonyme de droit conge
Tais, dénommée Likouala Timber. en sigle LT

Son siège social est fixé à Brazzaville, boite postale 2927, Républiatx
du Congo.

1 pourra être transféré en tout autre lieu de le
par décision de la majorité des actionnaires,
Générale Extraordinaire.

République du Congé
réunis en Assemblée

Article 4 : La Société a pour objet l'exploitation, la transformation. *
transport et la commercialisation des bois et des produits dérivés «k
bois

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher
des actionnaires et entreprendre des actions pouvant développer 565
activités, ainsi que toute opération commerciale mobilière se rattachant
directement ou indirectement à l'objet de la société.

Article 8: Le capital social de la Société est fixé à FCFA un mille
{FCFA 1.000.000.000) Toutefois, il pourrait étre augmenté
plusieurs fois, par vole d'apport en numéraire, par ncorporatien
réserves ou des provisions ayant vocation à être incorporées at: €
social et par apport en nature.

actuel du € al, divisé en 100 Gi

chacune, est rep:

Article 6 : Le montant
actions de 10.000 F C!

GROUP INC

Tune

